 

Exhibit 10.1

 

Intellinetics, inc.

 

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
______________ __, 201_, by and between Intellinetics, Inc., a Nevada
corporation (the “Company”), and the investors set forth on the signature pages
affixed hereto (each, an “Investor” and, collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, subordinated convertible promissory notes in the aggregate principal
amount of up to $1,250,000 (individually, a “Note” and collectively, the
“Notes”), which Notes are convertible into shares (the “Shares” and collectively
with the Notes, the “Securities”) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), at a conversion price of $0.65 upon the
terms and conditions set forth in the Notes (the “Offering”); and

 

WHEREAS, in connection with the Investors’ purchase of the Notes and the
conversion of the Notes into Shares, the Investors will be subject to certain
restrictions on the transfer of the Securities, all as more fully set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Notes as set forth herein.

 

1.Definitions.

 

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

 

“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 

“Blue Sky Application” as defined in Section 5.4(a) hereof.

 

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

 

“Closing” and “Closing Date” as defined in Section 2.2 (c) hereof.

 

“Common Stock” as defined in the recitals above.

 

“Company” as defined in the recitals above.

 

 

 

 

“Company Financial Statements” as defined in Section 4.5(a) hereof.

 

“Company’s Knowledge” means the actual knowledge of any executive officer (as
defined in Rule 405 under the Securities Act) or director of the Company, or the
knowledge of any fact or matter which any person would reasonably be expected to
become aware of in the course of performing the duties and responsibilities as
an executive officer or director of the Company.

 

“Escrow Agreement” means that certain agreement, dated December __, 2016 by and
among the Company, the Placement Agent and Delaware Trust Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Closing” and “First Closing Date” as defined in Section 2.2(a) hereof.

 

“Investor” and “Investors” as defined in the recitals above.

 

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the transactions contemplated hereby or in any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents (as defined below).

 

“Note Purchase Amount” as defined in Section 2.1.

 

“Notes” as defined in the recitals above.

 

“Offering” as defined in the recitals above.

 

“PA Warrant Shares” shall mean any shares issuable upon exercise of warrants
issued to the Placement Agent as compensation in connection with the
transactions contemplated hereby.

 

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

 

“Piggyback Registration” as defined in Section 5.1 hereof.

 

“Placement Agency Agreement” means that certain agreement, dated December 22,
2016, by and between the Placement Agent and the Company.

 

“Placement Agent” means Taglich Brothers, Inc.

 

“Principal Amount” as defined in Section 2.1.

 

“Private Placement Memorandum” means the Company’s Private Placement Memorandum
dated December 22, 2016, and any amendments or supplements thereto.

 

“Registrable Securities” shall mean the (i) Shares, and (iii) PA Warrant Shares;
provided, that a security shall cease to be a Registrable Security upon (A) sale
pursuant to a Registration Statement or Rule 144 under the Securities Act, or
(B) such security becoming eligible for sale without any restriction pursuant to
Rule 144 (including, without limitation, volume restrictions) and without the
need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable).

 

 2 

 

 

“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Regulation D” as defined in Section 3.7 hereof.

 

“Regulation S” as defined in Section 6.1(i)(E) hereof.

 

“Rule 144” as defined in Section 6.1(i)(C) hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” as defined in Section 4.5 hereof.

 

“Securities” as defined in the recitals above.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” as defined in the recitals above.

 

“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b)
hereof.

 

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.

 

“Transaction Documents” shall mean this Agreement, the Private Placement
Memorandum, the Placement Agency Agreement, the Notes and the Escrow Agreement.

 

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

 

“Underwriter” shall mean any entity engaged by the Company to serve as an
underwriter in connection with a registration or offering of securities referred
to in Section 5.

 

 3 

 

 

2.Sale and Purchase of the Notes.

 

2.1.        Purchase of Notes by Investors. Subject to the terms and conditions
of this Agreement, on the Closing Date (as hereinafter defined) each of the
Investors shall severally, and not jointly, purchase, and the Company shall sell
and issue to the Investors, the Notes, each such Note containing the terms as
set forth in the form attached hereto as Exhibit B, in the respective principal
amounts set forth opposite such Investor’s name on the signature pages attached
hereto under the heading “Principal Amount” in exchange for the payment of the
respective “Note Purchase Amount” as set forth opposite such Investor’s name on
Exhibit A-1 or Exhibit A-2 attached hereto, as the case may be.

 

2.2         Closings.

 

(a)       First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company on the First Closing
Date, a Note in such Principal Amount set forth on the signature pages attached
hereto, which will be reflected opposite such Investor’s name on Exhibit A-1
(the “First Closing”). The date of the First Closing is hereinafter referred to
as the “First Closing Date.”

 

(b)       Subsequent Closing(s). The Company agrees to issue and sell to each
Investor listed on the Subsequent Closing Schedule of Investors, and each
Investor agrees, severally and not jointly, to purchase from the Company on such
Subsequent Closing Date a Note in such Principal Amount set forth on the
signature pages attached hereto, which will be reflected opposite such
Investor’s name on Exhibit A-2 (a “Subsequent Closing”). There may be more than
one Subsequent Closing; provided, however, that the final Subsequent Closing
shall take place within the time periods set forth in the Private Placement
Memorandum. The date of any Subsequent Closing is hereinafter referred to as a
“Subsequent Closing Date.” Notwithstanding the foregoing, the maximum Principal
Amount of Notes to be sold at the First Closing and all Subsequent Closings
shall not exceed $1,250,000 in the aggregate.

 

(c)       Closing. The First Closing and any applicable Subsequent Closings are
each referred to in this Agreement as a “Closing.” The First Closing Date and
any Subsequent Closing Dates are sometimes referred to herein as a “Closing
Date.” All Closings shall occur within the time periods set forth in the Private
Placement Memorandum at the offices of Sichenzia Ross Ference Kesner LLP,
counsel to the Placement Agent, at 61 Broadway, 32nd Floor, New York, New York
10006, or remotely via the exchange of documents and signatures.

 

2.3.        Closing Deliveries. At each Closing, the Company shall deliver to
the Investors, against delivery by the Investor of the Note Purchase Amount of
each respective Note (as provided below), a Note, dated as of the applicable
Closing Date, payable to the order of the Investor in the Principal Amount set
forth opposite such Investor’s name on Exhibit A-1 or Exhibit A-2, as the case
may be. At each Closing, each Investor shall deliver or cause to be delivered to
the Company the Note Purchase Amount set forth opposite such Investor’s name on
Exhibit A-1 or Exhibit A-2, as the case may be, by paying United States dollars
via bank, certified or personal check which has cleared prior to the applicable
Closing Date or in immediately available funds, by wire transfer to the
following escrow account:

 

PNC Bank

300 Delaware Avenue

Wilmington, DE 19801

Acct Name: Delaware Trust Company

ABA#: 031100089

A/C#: 5605012373

OBI: FFC: Intellinetics, Inc. Escrow; 79-2558

Ref: Investor Name

 

 4 

 

 

3.Representations, Warranties and Acknowledgments of the Investors.

 

Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:

 

3.1        Authorization. The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

 

3.2        Purchase Entirely for Own Account. The Notes to be received by such
Investor hereunder, and upon conversion of the Note, the Shares, will be
acquired for such Investor’s own account, not as nominee or agent, and not with
a view to the resale or distribution of any part thereof in violation of the
Securities Act, and such Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of the
Securities Act, without prejudice, however, to such Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Securities for any period of time. Such Investor is not a broker-dealer
registered with the SEC under the Exchange Act or an entity engaged in a
business that would require it to be so registered.

 

3.3.       Investment Experience. Such Investor acknowledges that the purchase
of the Securities is a highly speculative investment and that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

3.4        Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company and the Securities requested by
it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the Notes.
Neither such inquiries nor any other due diligence investigation conducted by
such Investor shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement and the
Private Placement Memorandum. Such Investor acknowledges that it has received
and reviewed the Private Placement Memorandum describing the offering of the
Notes (including copies of the Company’s relevant SEC Filings annexed to the
Private Placement Memorandum.

 

3.5        Restricted Securities. Such Investor understands that the Securities,
and the components thereof, are characterized as “restricted securities” under
the U.S. federal securities laws since they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

 5 

 

 

3.6        Legends. It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:

 

(a)       “[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

 

(b)       If required by the authorities of any state in connection with the
issuance of sale of the Notes, the legend required by such state authority.

 

3.7        Accredited Investor. Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).

 

3.8        No General Solicitation. Such Investor did not learn of the
investment in the Notes as a result of any public advertising or general
solicitation.

 

3.9        Brokers and Finders. No Investor will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any other
Investor, for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

 

4.Representations and Warranties of the Company.

 

The Company represents, warrants and covenants to the Investors that:

 

4.1.        Organization; Execution, Delivery and Performance.

 

(a)       The Company and each of its Subsidiaries, if any, is a corporation or
other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect.

 

 6 

 

 

(b)       (i) The Company has all requisite corporate power and authority to
enter into and perform the Transaction Documents and to consummate the
transactions contemplated hereby and thereby and to issue the Securities, in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby (including without limitation,
the issuance of the Notes and the reservation for issuance and issuance of the
Shares upon conversion of the Notes) have been duly authorized by the Company’s
Board of Directors and no further consent or authorization of the Company, its
Board of Directors, or its stockholders, is required, (iii) each of the
Transaction Documents has been duly executed and delivered by the Company by its
authorized representative, and such authorized representative is a true and
official representative with authority to sign each such document and the other
documents or certificates executed in connection herewith and bind the Company
accordingly, and (iv) each of the Transaction Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.

 

4.2.        Notes and Shares Duly Authorized. The issuance of the Notes is duly
authorized and upon issuance in accordance with the terms of this Agreement
shall be validly issued, fully paid and nonassessable and free from all taxes or
Liens with respect to the issue thereof and shall not be subject to preemptive
rights or other similar rights of stockholders of the Company. As of the
applicable Closing Date, the Company shall have reserved from its duly
authorized capital stock not less than 100% of the maximum number of Shares
initially issuable upon conversion of the Notes (assuming for purposes hereof
that the Notes are convertible at the initial Conversion Price (as defined in
the Notes) and without taking into account any limitations on the conversion of
the Notes set forth in the Notes. Upon issuance or conversion in accordance with
the terms of this Agreement and the Notes, the Shares, when issued, will be
validly issued, fully paid and nonassessable and free from all taxes or Liens
with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of stockholders of the Company. Subject to the accuracy
of the representations and warranties of the Investors to this Agreement, the
offer and issuance by the Company of the Notes and upon conversion, the Shares,
is exempt from registration under the Securities Act.

 

4.3         No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not: (i) conflict with or
result in a violation of any provision of the Certificate of Incorporation or
By-laws or (ii) violate or conflict with, or result in a breach of any provision
of, or constitute a default (or an event which with notice or lapse of time or
both could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, except for possible violations, conflicts or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and regulations of
any self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Except for the failure of the Company to hold a shareholder meeting in
2012, as required by its By-laws, neither the Company nor any of its
Subsidiaries is in violation of its Certificate of Incorporation, By-laws or
other organizational documents. Neither the Company nor any of its Subsidiaries
is in default (and no event has occurred which with notice or lapse of time or
both could put the Company or any of its Subsidiaries in default) under, and
neither the Company nor any of its Subsidiaries has taken any action or failed
to take any action that would give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party or by
which any property or assets of the Company or any of its Subsidiaries is bound
or affected, or for possible defaults as would not, individually or in the
aggregate, have a Material Adverse Effect. The businesses of the Company and its
Subsidiaries are not being conducted in violation of any law, rule ordinance or
regulation of any governmental entity, except for possible violations which
would not, individually or in the aggregate, have a Material Adverse Effect.
Except as required under the Securities Act, the Exchange Act, the rules and
regulations of the OTCQB and any applicable state securities laws, the Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court, governmental agency, regulatory agency,
self regulatory organization or stock market or any third party in order for it
to execute, deliver or perform any of its obligations under this Agreement or to
issue and sell the Notes and upon conversion, the Shares, in accordance with the
terms hereof. All consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof.

 

 7 

 

 

4.4.        Capitalization. As of December 16, 2016, the authorized capital
stock of the Company consists of 50,000,000 shares of Common Stock, of which
16,815,850 shares are issued and outstanding, 5,501,171 shares are reserved for
issuance pursuant to existing warrants to purchase Common Stock; 1,930,557 are
reserved for issuance pursuant to the 2015 Intellinetics, Inc. Equity Incentive
Plan, and 281,250 shares are reserved for issuance in accordance with
outstanding convertible notes. Except as described above or in the Private
Placement Memorandum, (i) there are no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries, (ii) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
its or their securities under the Securities Act (except for the registration
rights provisions contained herein) and (iii) there are no anti-dilution or
price adjustment provisions contained in any security issued by the Company (or
in any agreement providing rights to security holders) that will be triggered by
the issuance of the Shares. All of such outstanding shares of capital stock are,
or upon issuance will be, duly authorized, validly issued, fully paid and
nonassessable. No shares of capital stock of the Company are subject to
preemptive rights or any other similar rights of the stockholders of the Company
or any Lien imposed through the actions or failure to act of the Company.

 

4.5.        SEC Information.

 

(a)       Since the filing of the “Form 10 information” referenced in Section
4.19 of this Agreement, the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
and all other documents filed with the SEC prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”). The SEC Documents have been made available to
the Investors via the SEC’s EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents (“Company Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Company Financial Statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). Except as
set forth in the Company Financial Statements, the Company has no liabilities,
contingent or otherwise, other than: (i) liabilities incurred in the ordinary
course of business subsequent to September 30, 2016 (the fiscal period end of
the Company’s most recently-filed periodic report), and (ii) obligations under
contracts and commitments incurred in the ordinary course of business and not
required under generally accepted accounting principles to be reflected in such
financial statements, which, individually or in the aggregate, are not material
to the financial condition or operating results of the Company.

 

 8 

 

 

(b)       The shares of Common Stock are currently traded on the OTCQB. Except
as set forth in the SEC Documents, the Company has not  received notice (written
or oral) from the OTC Markets or the Financial Industry Regulatory Authority,
Inc. to the effect that the Company is not in compliance with the continued
listing and maintenance requirements of such market. The Company is in material
compliance with all such listing and maintenance requirements.

 

4.6         Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since September 30, 2016, neither
the Company nor any of its Subsidiaries has received any notification with
respect to possible conflicts, defaults or violations of applicable laws, except
for notices relating to possible conflicts, defaults or violations, which
conflicts, defaults or violations would not have a Material Adverse Effect.

 

4.7         Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
respective businesses, properties or assets or their officers or directors in
their capacity as such, that would have a Material Adverse Effect. The Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing. There has not been, and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or executive officer of
the Company or any of its Subsidiaries.

 

4.8         No Material Changes.

 

(a)         Since September 30, 2016, except as set forth in the SEC Documents,
there has not been:

 

(i)       Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;

 

(ii)       Any effect, change or circumstance which has had, or could reasonably
be expected to have, a Material Adverse Effect; or

 

 9 

 

 

(iii)       Any incurrence of any material liability outside of the ordinary
course of business.

 

4.9        No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Notes being
offered hereby.

 

4.10       No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to the Investors. The issuance
of the Securities to the Investors will not be integrated with any other
issuance of the Company’s securities (past, current or future) for purposes of
any stockholder approval provisions applicable to the Company or its securities.

 

4.11       No Brokers. Except as set forth in Section 9.1, the Company has taken
no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 

4.12      Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed period report under the
Exchange Act, as the case may be, is being prepared. The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company's internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company's Knowledge, in other factors that could
significantly affect the Company's internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.

 

4.13      Form D; Blue Sky Laws. The Company agrees to file a Form D with
respect to the Notes as required under Regulation D within five (5) business
days after the First Closing and to provide a copy thereof to the Placement
Agent promptly after such filing. The Company shall take such action as the
Company shall reasonably determine is necessary to qualify the Securities for
sale to the Investors at the applicable Closing pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification).

 

 10 

 

 

4.14      Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Investors will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Investors regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
results of operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.

 

4.15      Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within two (2) years from the
date of this Agreement. The Company has no knowledge of any infringement by the
Company or any of its Subsidiaries of Intellectual Property Rights of others.
Except as set forth in the SEC Documents, there is no claim, action or
proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and each of its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights, except where failure to take
such measures would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

4.16      Tax Status. Except for occurrences that would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, the Company and each of its Subsidiaries (i) has timely made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

 11 

 

 

4.17      Acknowledgement Regarding Investors’ Trading Activity. It is
understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents in
accordance with the terms thereof, none of the Investors have been asked by the
Company or any of its Subsidiaries to agree, nor has any Investor agreed with
the Company or any of its Subsidiaries, to desist from effecting any
transactions in or with respect to (including, without limitation, purchasing or
selling, long and/or short) any securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold any of the
Securities for any specified term; (ii) any Investor, and counterparties in
“derivative” transactions to which any such Investor is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to such Investor’s knowledge of the transactions contemplated
by the Transaction Documents; and (iii) each Investor shall not be deemed to
have any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents, one or more Investors may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, and such hedging and/or trading activities, if any, can reduce the
value of the existing stockholders’ equity interest in the Company both at and
after the time the hedging and/or trading activities are being conducted. The
Company acknowledges that such aforementioned hedging and/or trading activities
do not constitute a breach of this Agreement or any other Transaction Document
or any of the documents executed in connection herewith or therewith.

 

4.18      Manipulation of Price. Neither the Company nor any of its Subsidiaries
has, and, to the Company’s Knowledge, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than the Placement Agent),
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries (other than the Placement Agent).

 

4.19      Shell Company Status. The Company was previously a “shell issuer”, as
defined in Rule 144(i)(1), promulgated under the Securities Act. The Company
confirms that: (i) effective February 10, 2012, it ceased to be a “shell
issuer”; (ii) it has not been a “shell issuer” between February 10, 2012 and the
date of this Agreement; (iii) it is subject to the reporting requirements of
Section 13 of the Exchange Act; (iv) it has filed all reports and other
materials required to be filed by Section 13 of the Exchange Act during the 12
month period prior to the date of this Agreement, and (v) more than one year
ago, it filed current “Form 10 information”, as defined in Rule 144(i)(3), with
the SEC, which reflects that it is not a “shell issuer”.

 

5.Registration Rights.

 

5.1.       PiggyBack Registration. Whenever the Company proposes to register any
of its securities under the Securities Act, whether for its own account or for
the account of another stockholder (except for the registration of securities
(A) to be offered pursuant to an employee benefit plan on Form S-8 or (B)
pursuant to a registration made on Form S-4, or any successor forms then in
effect) at any time and the registration form to be used may be used for the
registration of the Registrable Securities (a “Piggyback Registration”), it will
so notify in writing all holders of Registrable Securities no later than the
earlier to occur of (i) the tenth (10th) day following the Company’s receipt of
notice of exercise of other demand registration rights, or (ii) thirty (30) days
prior to the anticipated filing date. Subject to the provisions of this
Agreement, the Company will include in the Piggyback Registration all
Registrable Securities, on a pro rata basis based upon the total number of
Registrable Securities with respect to which the Company has received written
requests for inclusion within ten (10) business days after the applicable
holder’s receipt of the Company’s notice.

 

 12 

 

 

5.2.       Expenses. All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the trading market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws, (ii) processing expenses of the Placement Agent, including, but not
limited to, printing expenses, messenger, telephone and delivery expenses and
customary marketing expenses, (iii) fees and disbursements of counsel and
independent public accountants for the Company, (iv) fees and disbursements of
one counsel to the Placement Agent, and (v) filing fees and counsel fees of the
Placement Agent if a determination is made that a FINRA Rule 5110 filing is
required to be made with respect to the Registration Statement.

 

5.3.       Offering. In the event the staff of the SEC (the “Staff”) or the SEC
seeks to characterize any offering pursuant to a Registration Statement filed
pursuant to this Agreement as constituting an offering of securities by, or on
behalf of, the Company, or in any other manner, such that the Staff or the SEC
do not permit such Registration Statement to become effective and used for
resales in a manner that does not constitute such an offering and that permits
the continuous resale at the market by the Investors participating therein (or
as otherwise may be acceptable to each Investor) without being named therein as
an “underwriter,” then the Company shall reduce the number of shares to be
included in such Registration Statement until such time as the Staff and the SEC
shall so permit such Registration Statement to become effective as aforesaid. In
making such reduction, the Company shall (X) reduce, and if necessary,
eliminate, in order, (i) any Registrable Securities that are not Shares or PA
Warrant Shares then (ii) any Registrable Securities that are not Shares, then
(Y) if necessary, reduce the number of shares to be included by all Investors on
a pro rata basis (based upon the number of Registrable Securities otherwise
required to be included for each Investor) unless the inclusion of shares by a
particular Investor or a particular set of Investors are resulting in the Staff
or the SEC’s “by or on behalf of the Company” offering position, in which event
the shares held by such Investor or set of Investors shall be the only shares
subject to reduction (and if by a set of Investors on a pro rata basis by such
Investors or on such other basis as would result in the exclusion of the least
number of shares by all such Investors).  In addition, in the event that the
Staff or the SEC requires any Investor seeking to sell securities under a
Registration Statement filed pursuant to this Agreement to be specifically
identified as an “underwriter” in order to permit such Registration Statement to
become effective, and such Investor does not consent to being so named as an
underwriter in such Registration Statement, then, in each such case, the
Company shall reduce the total number of Registrable Securities to be registered
on behalf of such Investor, until such time as the Staff or the SEC does not
require such identification or until such Investor accepts such identification
and the manner thereof. Notwithstanding anything else to the foregoing, any
reduction pursuant to this paragraph will first reduce all securities that are
not Registrable Securities,. In the event of any reduction in Registrable
Securities pursuant to this paragraph, an affected Investor shall have the right
to require, upon delivery of a written request to the Company signed by such
Investor, the Company to file a registration statement within thirty (30) days
of such request (subject to any restrictions imposed by Rule 415 promulgated by
the SEC under the Securities Act or required by the Staff or the SEC) for resale
by such Investor in a manner acceptable to such Investor, and the Company shall
following such request cause to be and keep effective such registration
statement in the same manner as otherwise contemplated in this Agreement
for registration statements hereunder, in each case until such time as: (i) all
Registrable Securities held by such Investor have been registered and sold
pursuant to an effective Registration Statement in a manner acceptable to such
Investor or (ii) all Registrable Securities may be resold by such
Investor without restriction (including, without limitation, volume limitations)
pursuant to Rule 144 (taking account of any Staff position with respect to
“affiliate” status) and without the need for current public information required
by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or (iii) such Investor
agrees to be named as an underwriter in any such Registration Statement in a
manner acceptable to such Investor as to all Registrable Securities held by such
Investor and that have not theretofore been included in a Registration Statement
under this Agreement (it being understood that the special demand right under
this sentence may be exercised by an Investor multiple times and with respect to
limited amounts of Registrable Securities in order to permit the resale thereof
by such Investor as contemplated above).

 

 13 

 

 

5.4.        Indemnification.

 

(a)       Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, shareholders,
partners, representatives, employees and agents, successors and assigns, and
each other person, if any, who controls such Investor within the meaning of the
Securities Act, against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto, to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary prospectus or final prospectus
contained therein, or the Private Placement Memorandum, or any amendment or
supplement thereof; (ii) any blue sky application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the Securities Act applicable to the
Company or its agents and relating to action or inaction required of the Company
in connection with such registration; or (v) any failure to register or qualify
the Registrable Securities included in any such Registration Statement in any
state where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Claim or action; provided, however, that the Company will not
be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Investor or any such controlling person in
writing specifically for use in such Registration Statement or Prospectus.

 

(b)       Indemnification by the Investors. Each Investor agrees, severally but
not jointly, to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors, officers, employees, stockholders, partner,
representatives and each person who controls the Company (within the meaning of
the Securities Act) against any Claims resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto. In no event shall the liability of an
Investor be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Investor in connection with any claim relating to this
Section 5.3 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

 

 14 

 

 

(c)       Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim or employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld or delayed, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

 

(d)       Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 5.3 and the amount
of any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.

 

5.5.       Cooperation by Investor. Each Investor shall furnish to the Company
or the Underwriter, as applicable, such information regarding the Investor and
the distribution proposed by it as the Company may reasonably request in
connection with any registration or offering referred to in this Section 5. Each
Investor shall cooperate as reasonably requested by the Company in connection
with the preparation of the registration statement with respect to such
registration, and for so long as the Company is obligated to file and keep
effective such registration statement, shall provide to the Company, in writing,
for use in the registration statement, all such information regarding the
Investor and its plan of distribution of the Shares included in such
registration as may be reasonably necessary to enable the Company to prepare
such registration statement, to maintain the currency and effectiveness thereof
and otherwise to comply with all applicable requirements of law in connection
therewith.

 

 15 

 

 

6.Transfer Restrictions.

 

6.1.        Transfer or Resale. Each Investor understands that:

 

(i)        Except as provided in the registration rights provisions set forth
above, the sale or resale of all or any portion of the Securities has not been
and is not being registered under the Securities Act or any applicable state
securities laws, and all or any portion of the Securities may not be transferred
unless:

 

(A)       the Securities are sold pursuant to an effective registration
statement under the Securities Act;

 

(B)        the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration;

 

(C)        the Securities are sold or transferred to an “affiliate” (as defined
in Rule 144 promulgated under the Securities Act (or a successor rule) (“Rule
144”)) of the Investor who agrees to sell or otherwise transfer the Securities
only in accordance with this Section 6.1 and who is an Accredited Investor;

 

(D)        the Securities are sold pursuant to Rule 144; or

 

(E)        the Securities are sold pursuant to Regulation S under the Securities
Act (or a successor rule) (“Regulation S”);

 

and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company. Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 

6.2        Transfer Agent Instructions. If an Investor provides the Company with
a customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to the Company, to the effect that a public sale or
transfer of such Securities may be made without registration under the
Securities Act and such sale or transfer is effected, the Company shall permit
the transfer and promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by such Investor. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Investors, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 6.2 may be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section, that the Investors shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 

 16 

 

 

6.3        Public Information.  At any time during the period commencing from
the six (6) month anniversary of the Closing Date and ending on the two (2) year
anniversary of the Closing Date, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to such Investor’s other available
remedies, the Company shall pay to each Investor, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Shares, an amount in cash equal to one percent (1.0%) of the
aggregate Purchase Price of such Investor’s Notes on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required  for the Investors to transfer the Shares
pursuant to Rule 144.  The payments to which an Investor shall be entitled
pursuant to this Section 6.3 are referred to herein as “Public Information
Failure Payments.”  Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Investor’s right to pursue
actual damages for the Public Information Failure, and such Investor shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

 17 

 

 

7.Conditions to Closing of the Investors.

 

The obligation of each Investor hereunder to purchase the Notes at the Closing
is subject to the satisfaction, at or before the applicable Closing Date, of
each of the following conditions, provided that these conditions are for each
Investor’s sole benefit and may be waived by such Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

7.1        Representations, Warranties and Covenants. The representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Investor shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Investor in
the form reasonably acceptable to such Investor.

 

7.2        Consents. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Notes.

 

7.3        Delivery by Company. The Company shall have duly executed and
delivered to such Investor (A) each of the other Transaction Documents and (B)
the Notes in the Principal Amount as is set forth on Exhibit A-1 or Exhibit A-2,
as the case may be, being purchased by such Investor at the Closing pursuant to
this Agreement.

 

7.4        Legal Opinion. Such Investor shall have received the opinion of the
Company’s counsel, dated as of the Closing Date, in the form reasonably
acceptable to such Investor.

 

7.5       No Material Adverse Effect. Since the date of first execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

7.6       No Prohibition. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

7.7        Other Documents. The Company shall have delivered to such Investor
such other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.

 

8.Conditions to Closing of the Company.

 

The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to each
Closing Date of the conditions listed below.

 

8.1.       Representations and Warranties. The representations and warranties
made by such Investor in Section 3 shall be true and correct in all material
respects at the time of Closing as if made on and as of such date.

 

8.2.       Corporate Proceedings. All corporate and other proceedings required
to be undertaken by such Investor in connection with the transactions
contemplated hereby shall have occurred and all documents and instruments
incident to such proceedings shall be reasonably satisfactory in substance and
form to the Company.

 

 18 

 

 

9.Miscellaneous.

 

9.1.       Compensation of Placement Agent. The Investor acknowledges that it is
aware that the Placement Agent will receive from the Company, in consideration
for its services as financial advisor and placement agent in respect of the
transactions contemplated hereby, (a) a commission success fee equal to 8% of
the Principal Amount of the Notes sold at each Closing, payable in cash, (b) an
expense allowance, which shall include reimbursement of legal expenses incurred
in connection with the transactions contemplated hereby, not to exceed $30,000
without the Company’s prior written approval, payable in cash, (c) reimbursement
for all filing fees the Placement Agent is required to pay the Financial
Industry Regulatory Authority (“FINRA”) and reasonable fees and expenses of
legal counsel to Placement Agent in connection with such filings with FINRA; and
(d) five-year warrants to purchase such number of shares of the Company’s Common
Stock equal to eight percent (8%) of the number of Shares initially issuable
upon conversion of the Notes sold in the Offering, at an exercise price equal to
$0.75 per share.

 

9.2.       Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

 

The Company:

 



Intellinetics, Inc.   With a copy to: Kegler, Brown, Hill & Ritter Co., L.P.A.
2190 Dividend Drive     65 E. State St., Ste 1800 Columbus, Ohio 43228-3806    
Columbus, Ohio 43215 Telephone:   (614) 388-8909     Telephone:  (614) 462-5400
Attention:     Mr. Matthew L. Chretien,     Facsimile:    (614) 464-2634
President and Chief Executive Officer     Attention:    Erin C. Herbst



 

The Investors:

 

As per the contact information provided on the signature pages hereof.

 

Taglich Brothers, Inc.:

 



Taglich Brothers, Inc.   With a copy to:   Sichenzia Ross Ference Kesner LLP 275
Madison Avenue, Suite 1618     61 Broadway, 32nd Floor New York, NY 10016    
New York, New York 10006 Telephone:   (212) 661-6886     Telephone:  (212)
930-9700 Facsimile:    (212) 661-6824     Facsimile:    (212) 930-9725
Attention:     Robert C. Schroeder     Attention:    Marc J. Ross, Esq. Vice
President, Investment Banking      



  

 19 

 

 

9.3         Survival of Representations and Warranties. Each party hereto
covenants and agrees that the representations and warranties of such party
contained in this Agreement shall survive the Closing. Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

9.4         Indemnification.

 

(a)       The Company agrees to indemnify and hold harmless each Investor and
its Affiliates and their respective directors, officers, employees and agents
from and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

 

(b)       Promptly after receipt by any Investor (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to Section 9.4, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is materially prejudiced by such failure
to notify. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 

9.5.        Entire Agreement. This Agreement contains the entire agreement
between the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.

 

9.6         Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and, except for the Placement Agent and other registered
broker-dealers, if any, who are specifically agreed to be and acknowledged by
each party as third party beneficiaries hereof, is not for the benefit of, nor
may any provision hereof be enforced by, any other person.

 

9.7.        Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. Neither
the Company nor any Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, but subject to the provisions of Section 6.1
hereof, any Investor may, without the consent of the Company, assign its rights
hereunder to any person that purchases Shares in a private transaction from an
Investor or to any of its “affiliates,” as that term is defined under the 1934
Act.

 

 20 

 

 

9.8.       Public Disclosures. The Company shall on or before 5:30 p.m., New
York time, on the fourth Business Day after the date of this Agreement, file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) (including all
attachments, the “8-K Filing”). From and after the issuance of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
delivered to any of the Investors by the Company in connection with the
transactions contemplated by the Transaction Documents. Neither the Company nor
any Investor shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, the Company
shall be entitled, without the prior approval of any Investor, to make a press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) each Investor shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release). Without
the prior written consent of the applicable Investor (which may be granted or
withheld in such Investor’s sole discretion), the Company shall not disclose the
name of such Investor in any filing (other than any Registration Statement
registering the Shares and any other filing as is required by applicable law and
regulations), announcement, release or otherwise.

 

9.9.       Binding Effect; Benefits. This Agreement and all the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

9.10.     Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of both the Company and a
majority-in-interest of the Investors (based on the principal face amount of
Notes then currently outstanding).

 

9.11.     Applicable Law; Disputes. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this Agreement

 

9.12.     Further Assurances. Each party hereto shall do and perform or cause to
be done and performed all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.13.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or by e-mail delivery of a “pdf” format data
file, which shall be deemed an original.

 

 21 

 

 

9.14       Independent Nature of Investors. The obligations of each Investor
under this Agreement or other transaction document are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
this Agreement or any other transaction document. Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder. The decision of each Investor to purchase Notes pursuant to
this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company which may have been made or given by any other Investor or by any agent
or employee of any other Investor, and no Investor or any of its agents or
employees shall have any liability to any other Investor (or any other person)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein or in any other transaction document, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Except as otherwise provided in
this Agreement or any other transaction document, each Investor shall be
entitled to independently protect and enforce its rights arising out of this
Agreement or out of the other transaction documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in connection with the transactions contemplated hereby
and acknowledge and understand that Sichenzia Ross Friedman Ference LLP has
served as counsel to the Placement Agent only.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 22 

 

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

  INTELLINETICS, INC.       By:       Matthew L. Chretien     President and
Chief Executive Officer

 

   INVESTORS:       The Investors executing the Signature Page in the form
attached hereto as Annex A and delivering the same to the Company or its agents
shall be deemed to have executed this Agreement and agreed to the terms hereof.
     

 

 23 

 

 

Annex A

Securities Purchase Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of _________ __, 201__ (the “Agreement”), with the undersigned,
Intellinetics, Inc., a Nevada corporation (the “Company”), in or substantially
in the form furnished to the undersigned and (ii) purchase the Shares as set
forth below, hereby agrees to purchase such Shares from the Company as of the
Closing and further agrees to join the Agreement as a party thereto, with all
the rights and privileges appertaining thereto, and to be bound in all respects
by the terms and conditions thereof. The undersigned specifically acknowledges
having read the representations in the Agreement section entitled
“Representations, Warranties and Acknowledgments of the Investors,” and hereby
represents that the statements contained therein are complete and accurate with
respect to the undersigned as an Investor.

 

  Name of Investor:       If an entity:       Print Name of Entity:    

 

  By:       Name:     Title:

 

  If an individual:       Print Name:         Signature:         If joint
individuals:       Print Name:         Signature:         All Investors:

 

  Address:         Telephone No.:       Facsimile No.:     Email Address:      
  The Investor hereby elects to purchase $____________ in Principal Amount of
Notes (to be completed by Investor).

 

 24 

 

 

Exhibit A-1

 

First Closing held on [DATE]

 

Schedule of Investors

 

Investor  Principal Amount   Note Purchase
Amount               $    $      $    $      $    $      $    $      $    $     
$    $      $    $      $    $      $    $      $    $      $    $      $    $  
   $    $   FIRST CLOSING TOTAL  $    $  

 

 25 

 

 

Exhibit A-2

 

Second Closing held on [DATE]

 

Schedule of Investors

 

Investor  Principal Amount   Note Purchase Amount                               
                                                                              
                                                                                
                                                                               
    SECOND CLOSING TOTAL  $   $ 

 

 26 

 

 

Exhibit B

 

Form of Subordinated Convertible Promissory Note

 

 27 

 